Order of disposition, Family Court, New York County (Mary Bednar, J.), entered March 12, 2002, which adjudicated appellant a juvenile delinquent upon a fact-finding determination that she committed an act that, if committed by an adult, would constitute the crime of assault in the third degree and conditionally discharged her for a period of 12 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence. The court properly considered conflicting testimony and there is no basis for disturbing its determinations (see People v Gaimari, 176 NY 84, 94 [1903]). Testimony properly credited by the court disproved appellant’s justification defense beyond a reasonable doubt. Concur — Buckley, P.J., Andrias, Saxe, Lerner and Marlow, JJ.